DETAILED ACTION
This action is made in response to the request for continued examination filed on October 16, 2020. This action is made non-final.
Claims 1 and 4-13 are pending. Claims 2-3 have been previously cancelled. Claims 1 and 13 have been amended. Claims 1 and 13 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 28, 2020 has been entered.
 
Response to Arguments
	Applicant’s arguments filed August 28, 2020 have been fully considered but are moot in light of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to independent claim 1, the claim recites “BG testing”. However, the claims fail to describe what “BG” is to refer. For the purposes of compact prosecution, BG will be interpreted as referring to Blood Glucose. Appropriate correction is required.
Dependent claims 4-12 fail to resolve the 112 deficiency of their parent claim and are similarly rejected.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (USPPN: 2013/0164718; hereinafter Buck).
	As to claim 1, Buck teaches A method for providing and adapting a favorite list of action items for controlling a computing device or a medical device coupled to the computer device (e.g., see Abstract), the method comprising the steps of: 
	providing a first list comprising several pre-defined items, each predefined item being provided based on a medical selection criterion, at least one action being assigned to each pre-defined item, the action being a control command for the computing device or for a medical device coupled to the computing device, the control command being selected from the group consisting of insulin delivery, carb-entries, BG testing, health event, exercise event, basal profile change, stop of an insulin pump, and enter a manual bolus (e.g., see [0024]-[0026], [0028], [0030], [0033]-[0035] teaching a plurality of food items being provided for user selection, the food items based on user allergies and/or improved therapy (i.e., medical selection criterion) wherein each food item has an associated action such as being entered into a bolus calculator, prompting a user to take a blood glucose measurement, insulin amount recommendations, and/or reminders); 
	selecting at least one of the pre-defined items from the first list based on the medical selection criterion (e.g., see [0029], [0036] wherein a user can select a food item, wherein the items may be based on an allergy, nutritional parameter, or improved therapy (i.e., medical selection criterion)); 
	adapting the selected pre-defined item by at least one of assigning a further action to the pre-defined item, modifying an existing action of the pre-defined item, and removing an existing action from the pre-defined item (e.g., see [0038] wherein a user can modify a selected food item and a modified action is performed, such as a new prompt for blood glucose and, understandably, a new insulin recommendation if appropriate (i.e., remove existing action)); 
	storing the adapted pre-defined item in a favorite list, wherein the adapted item is stored in the favorite list (e.g., see [0027], [0028], [0030] teaching storing the food items in a favorite list); and 
	displaying the favorite list on a display device of the computing device (e.g., see [0026], [0028] teaching displaying a favorite list).  
  
	As to claim 4, the rejection of claim 1 is incorporated. Buck further teaches defining a new item, wherein the new item is generated by assigning at least one action to an item and stored in the favorite list, and wherein the new item is generated based on a medical selection criterion (e.g., see [0028]-[0030] wherein new food items and recommended insulin levels can be saved as a favorite, wherein the food items are generated based on an allergy, nutritional parameter, or improved therapy (i.e., medical selection criterion)).  

	As to claim 5, the rejection of claim 1 is incorporated. Buck further teaches wherein the medical selection criterion relates to a complexity of a medical action, a clinical value of the medical action or a criticality of the medical action (e.g., see [0028], [0029] wherein the items can be sorted by allergies and/or nutritional parameters).  

	As to claim 6, the rejection of claim 1 is incorporated. Buck further teaches wherein the action refers to a control command for the computing device or to a further control command for a medical device coupled to the computing device.  

	As to claim 7, the rejection of claim 6 is incorporated. Buck further teaches wherein the further control command is configured to control an insulin delivery by an insulin pump which is coupled to the computing device (e.g., see [0021], [0037] wherein the system is further connected to an insulin pump to deliver the recommended dosage).  

	As to claim 8, the rejection of claim 1 is incorporated. Buck further teaches wherein the item stored in the favorite list enables execution of the action assigned to the item without further user input (e.g., see [0031] wherein the food item may have automatic reminders (i.e., action without further user input), the reminder including reminders to eat and/or confirm food selections (i.e., health event action control command)).  

	As to claim 9, the rejection of claim 1 is incorporated. Buck further teaches wherein the item stored in the favorite list enables execution of the action assigned to the item after receiving a confirmation (e.g., see [0034], [0037] wherein the dosage is administered after user confirmation).  

	As to claim 10, the rejection of claim 1 is incorporated. Buck further teaches wherein the action assigned to the item is modified before receiving the confirmation (e.g., see [0038] wherein a user can modify the item and its corresponding action).  

	As to claim 13, the claims are directed to a computing device implementing the method of claim 1 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck, as applied above, and in further view of Cohen et al. (USPPN: 2014/0188398; hereinafter Cohen).
	As to claim 11, the rejection of claim 1 is incorporated. Buck fails to teach wherein the favorite list is accessible on the computing device even if other operations of the computing device are locked.  
	However, in the same field of endeavor of graphical user interfaces for monitoring and measuring dosages, Cohen teaches wherein the favorite list is accessible on the computing device even if other operations of the computing device are locked (e.g., see [0239] teaching displaying some accessible functions on a lock screen). Accordingly, it would have been obvious to modify Buck in view of Cohen to permit a user to quickly and easily access necessary information.

	As to claim 12, the rejection of claim 1 is incorporated. Buck fails to teach wherein the favorite list is provided with at least one of selected read permission and selected write permission for different users.  
	However, in the same field of endeavor of graphical user interfaces for monitoring and measuring dosages, Cohen teaches wherein the favorite list is provided with at least one of selected read permission and selected write permission for different users (e.g., see [0077], [0197], [0219] teaching providing different permission settings for different users). Accordingly, it would have been obvious to modify Buck in view of Cohen to provide for different permission settings thereby enhancing user experience by providing a user greater privacy control.	

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179